Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 16/822,080	Art Unit: 1727          June 15, 2022

DETAILED ACTION
The Application filed on March 18, 2020 has been received. Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 2017/0246965 A1; as found in IDS dated 03/18/2022).
As to Claims 1, 3 and 5, Nakagawa discloses a fuel cell vehicle 10, comprising: a lid 46; a sensor 68 for sensing an open/close state of the lid; a lid switch 56 and shift lever 58 (shift control) which opens or closes said lid; and controller 24 that comprises a travel prohibition control unit 80, a lid switch determination unit 70 (shift control position determination unit), and a shift control position determination unit 76 (Abstract, Fig. 1, paragraphs [0028 and 0037]). The controllers comprise ECUs that control the operation of the vehicle and has the same claimed components to intrinsically perform the claimed functions. See MPEP 2114.
As to Claim 2, Nakagawa discloses a counting unit 82 that is intrinsically configured to perform the claimed functions given that the components and structure of the claimed invention and the prior art are the same (paragraph [0037]). See MPEP 2114. 
As to Claim 4, Nakagawa discloses a notification unit 84 configured to display a notification to a user (paragraphs [0037 and 0039]). The notification unit is intrinsically configured to perform the claimed functions given that the components and structure of the claimed invention and the prior art are the same (paragraph [0037]). See MPEP 2114. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0246965 A1; as found in IDS dated 03/18/2022) in view of Yoshinobu et al. (JP 2004-178998 A; using machine translation for citation purposes).
As to Claim 6, Nakagawa does not specifically disclose the claimed timer and time determination unit.
However, Yoshinobu teaches of a fuel cell vehicle, comprising a control unit 30 comprising a timer/counter combination 94 (these read on the claimed timer and time determination unit) (paragraph 5 of the machine translation). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the vehicle of Nakagawa to comprise a timer and time determination unit because Yoshinobu teaches that a smooth transition to driving can be achieved (paragraph 9 of the machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727